                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                     JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

v.                                       Case No. 3:04-cr-93-J-32PDB

VAN TRONG PHAN



                    PRELIMINARY ORDER OF
               FORFEITURE FOR SUBSTITUTE ASSETS

     This case is before the Court upon the United States’ Motion for

Preliminary Order of Forfeiture for Substitute Assets (Doc. 1083), wherein the

Government seeks to have Defendant’s offsets, captured through the Treasury

Offset Program (TOP) in the amount of approximately $6,953.50, as well as

future offsets that are captured through TOP, used as substitute assets in

partial satisfaction of his $1,336,000 Money Judgment.

     Being fully advised of the relevant facts, the Court hereby finds that

pursuant to 21 U.S.C. § 853, the Court entered a Personal Money Judgment

against the defendant in the amount of $1,336,000. (Doc. 854).

     The Court further finds that the United States received offsets totaling

$6,953.50 through TOP for application to Defendant’s outstanding money

judgment.
       The Court further finds that the United States complied with the notice

requirement as set forth in 31 U.S.C. § 3720A(b)(2), and no objection was

received from the defendant prior to entering the debt in TOP.

       Accordingly, it is hereby

       ORDERED:

       1.    The United States’ Motion for Preliminary Order of Forfeiture for

Substitute Assets (Doc. 1083) is GRANTED.

       2.    Pursuant to 21 U.S.C. § 853(p) and Federal Rule of Criminal

Procedure 32.2(e)(1)(B), the TOP offsets of $6,953.50, as well as future offsets

that are captured through TOP up to the amount of the outstanding money

judgment, are hereby forfeited to the United States for disposition according to

law.

       3.    The net proceeds of the forfeited property shall be credited towards

Defendant’s Money Judgment.

       4.    The United States shall publish its intent to forfeit property to

determine whether any third party has an interest in the property.

       5.    The Court retains jurisdiction to address any third party claim that

may be asserted in these proceedings, to enter any further order necessary for

the forfeiture and disposition of such property, and to order any other substitute

assets forfeited to the United States up to the amount of the Money Judgment.




                                        2
        DONE AND ORDERED in Jacksonville, Florida this 3rd day of July,

2019.




                                            TIMOTHY J. CORRIGAN
                                            United States District Judge

jb
Copies:

Counsel of record




                                    3
